 



Exhibit 10.8
This Power Contract Supplement has been filed to provide investors with
information regarding its terms. It is not intended to provide any other factual
information about the Tennessee Valley Authority. The representations and
warranties of the parties in this Power Contract Supplement were made to, and
solely for the benefit of, the other parties to this Power Contract Supplement.
The assertions embodied in the representations and warranties may be qualified
by information included in schedules, exhibits or other materials exchanged by
the parties that may modify or create exceptions to the representations and
warranties. Accordingly, investors should not rely on the representations and
warranties as characterizations of the actual state of facts at the time they
were made or otherwise.

 



--------------------------------------------------------------------------------



 



AGREEMENT
Among
MEMPHIS LIGHT, GAS AND WATER DIVISION
CITY OF MEMPHIS, TENNESSEE
And
TENNESSEE VALLEY AUTHORITY

Date: November 20, 2003   TV-65726A, Supp. No. 96

     THIS AGREEMENT, made and entered into among MEMPHIS LIGHT, GAS AND WATER
DIVISION (Board), acting for itself and on behalf of the CITY OF MEMPHIS,
TENNESSEE (Municipality), a municipal corporation created and existing under and
by virtue of the laws of the State of Tennessee, and TENNESSEE VALLEY AUTHORITY
(TVA), a corporation created and existing under and by virtue of the Tennessee
Valley Authority Act of 1933, as it exists on the date of execution of this
agreement;
WITNESSETH:
     WHEREAS, TVA and Board have entered into a Commitment Agreement dated
November 19, 2003 and Supplement No. 95 dated November 19, 2003 to their Power
Contract TV-65726A, dated December 26, 1984; and
     WHEREAS, the Commitment Agreement provides for a one-time adjustment of
certain of the terms of Supplement No. 95; and
     WHEREAS, TVA and Board now wish to make such one-time adjustment;
     NOW, THEREFORE, for and in consideration of the premises and of the mutual
agreements set forth below, and subject to the provisions of the Tennessee
Valley Authority Act of 1933, as it exists on the date of execution of this
agreement, the parties agree as follows:
     1. Board and TVA have agreed to make a one-time adjustment, pursuant to
Section 5 of the Commitment Agreement, of the Monthly Savings under Supplement
No. 95 in order to preserve the economics of the Prepayment Transaction, as well
as to adjust certain other terms and/or figures under Supplement No. 95, as
provided herein.

 



--------------------------------------------------------------------------------



 



     2. The Monthly Savings under Supplement No. 95 shall be $12,140,400 (1/12
of an Annual Savings amount of $145,684,806 and 1/180 of a Total Savings amount
of $2,185,272,098) for all purposes under Supplement No. 95.
     3. The Baseload under Supplement No. 95 shall be 928,671 kWh for each hour
of each year of the Prepaid Period for all purposes under Supplement No. 95.
     4. The Reserved kWh under Supplement No. 95 shall be 122,027,315,960 kWh of
Baseload capacity over the Prepaid Period for all purposes under Supplement
No. 95.
     5. The Monthly Reserved kWh under Supplement No. 95 shall be 677,929,533
kWh of Baseload capacity for such month for all purposes under Supplement
No. 95.
     6. If the wire transfer pursuant to Section 2 of the Commitment Agreement
occurs before the first day of the month following the month in which the
conditions precedent identified in Section 4, Conditions Precedent, of the
Commitment Agreement have been satisfied, then the following additional
adjustment shall be made: the Monthly Savings under Supplement No. 95 for the
first month of the Prepaid Period only shall be increased by an amount equal to
$1,083,333 times a fraction in which the numerator is the number of days by
which the wire transfer preceded the first of the month and the denominator is
30. In addition, the Monthly Savings for the first month of the Prepaid Period
only shall be decreased by $1,916,307 to reflect certain necessary adjustments
on which Board and TVA have mutually agreed, and further increased or decreased
to reflect any other necessary adjustment(s) on which Board and TVA shall
mutually agree in writing prior to the completion of the wire transfer.
     7. Except as expressly set out above, nothing in this agreement shall
affect the other terms of Supplement No. 95 or the Power Contract.
     IN WITNESS WHEREOF, the parties have caused this agreement to be executed
by their duly authorized officers, as of the day and year first above written.

2



--------------------------------------------------------------------------------



 



                  MEMPHIS LIGHT, GAS AND WATER DIVISION         AND         CITY
OF MEMPHIS, TENNESSEE    
 
           
 
  By:   /s/ Herman Morris Jr.
 
President of Light, Gas and Water Division           Date: November 20, 2003
   
 
                TENNESSEE VALLEY AUTHORITY    
 
           
 
  By:   /s/ Mark O. Medford    
 
           
 
                Date: November 20, 2003    

3